Citation Nr: 1008095	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO. 08-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by a private hospital on between May 21, 2005, and 
May 25, 2005.


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy between 1966 
and 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) James A. Haley Veterans' Hospital, in Tampa, Florida.

The appeal is REMANDED to the James A. Haley Veterans' 
Hospital, in Tampa, Florida. VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking reimbursement for medical expenses 
incurred by the Veteran at the Brooksville Regional Hospital 
in May 2005. Initially, the Board notes that the November 
2007 Statement of the Case (SOC) contains a summary of 
evidence, and very pertinent evidence referenced is not of 
record. Because of the missing records, the sequence of 
events according to what is available for the Board's review 
is nonsensical. The only decision in the folder available to 
the Board is dated in May 2008, yet the Notice of 
Disagreement (NOD) is dated in July 2006, nearly two years 
prior. This makes no logistical sense. The SOC, however, 
references a January 2006 decision, which is not available 
for the Board's review. The SOC also lists an August 2007 
reconsideration that upholds the original decision, which is 
also unavailable.

The Board also notes that the claims folder is not available 
for review. It is clearly noted in the available record that 
the "C-FILE WAS REQUESTED FROM THE LOCAL REGIONAL OFFICE BUT 
NOT RECEIVED."

These missing records are most certainly needed for the Board 
to make sense of this file and adjudicate the claim. It is 
imperative that the Veteran's entire claims folder, as well 
as any other documents used in the original adjudication of 
this claim, to include all of the documents referenced above 
and in the Statement of the Case, should be provided for 
review.

The Board also notes that the appellant is seeking 
entitlement to reimbursement or payment for unauthorized 
medical expenses incurred at a private facility from May 21, 
2005, to May 25, 2005. The Board has reviewed the medical 
records from Brookville Regional Hospital, which show that 
the Veteran was transported to the emergency room by 
ambulance following a severe fall at home on May 20, 2005, 
with an admission date of May 21, 2005, and a discharge date 
of May 25, 2005. VA awarded reimbursement benefits for the 
May 20, 2005, to May 21, 2005, emergency visit, but has 
denied entitlement to reimbursement for the period of 
admission from May 21, 2005, to May 25, 2005. The basis for 
the denial was that "since the medical condition had 
stabilized and VA facilities were feasibly available for 
care, transfer to a VA medical center could have been safely 
effected."  See May 2008 decision. 

VA has essentially determined that the Veteran's condition 
had stabilized on May 21, 2005, and the claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment was not for a continued 
medical emergency, and he could have been safely transferred 
to a VA or other Federal facility.

It is unclear to the Board what basis VA has used thus far 
for these factual findings. The records available do not show 
the efforts made to transfer the Veteran, or the availability 
of a nearby VA facility to treat the Veteran. And, the only 
notation of stabilization per se is found in the May 25, 
2005, discharge summary. That is not to say that the Veteran 
was not stable prior to that date, but the Board is not 
competent to make such a medical determination, and it is 
unclear the manner in which VA has made this determination 
thus far. In light of the record, VA should outline the bases 
for the Veteran being found as stable on May 20, 2005. The 
issue of whether the Veteran's medical condition had 
stabilized during any point of his admission is medical in 
nature and must be addressed by appropriate medical 
personnel.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's entire claims folder and 
all of the documents referenced above and 
in the Statement of the Case should be 
associated with the current folders of 
record and provided for the Board's 
review.

2. If it is not clear once the claims 
folder and missing documents are 
associated with the record, an appropriate 
official at the agency of original 
jurisdiction should outline the steps 
taken to secure the Veteran's transfer to 
a VA or other federal medical facility, 
and outline the bases for non- transfer.

3. Once the above development takes place, 
the Veteran's claims folder should be 
referred to an appropriate VA physician 
for an opinion as to whether at any time 
during the course of his admission from 
May 21, 2005, to May 25, 2005, at 
Brooksville Regional Hospital, the 
Veteran's condition was stable to allow 
for transfer to a VA medical facility. The 
physician should also provide an opinion 
as to whether or not a VA or other federal 
facility was feasibly available and 
whether an attempt to use them on or after 
May 20, 2005, would not have been 
considered reasonable by a prudent 
layperson. Specifically, the physician 
should comment on whether the nearest VA 
facility was capable of providing the 
specific type of care required by the 
Veteran during his May 20, 2005, to May 
25, 2005, treatment at Brooksville 
Regional Hospital.

This report must include a discussion of 
the clinical evidence on file, including 
the medical records of the Veteran's 
treatment at Brooksville Regional 
Hospital. The rationale for any opinion 
expressed should be set forth in the 
report.

4. Readjudicate the claim. If the benefits 
sought on appeal remain denied, the 
appellant should be issued a supplemental 
statement of the case (SSOC) and given a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



